Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-26 are pending in the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
	It is noted that an Information Disclosure Statement (IDS) had not been filed at the time of this Office Action.  It is suggested that if Applicant intends to file references on an IDS that are material to patentability of the instant claimed invention as 

The listing of references in the specification on pages 1-7 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Specification
The disclosure is objected to because of the following informalities: the labeling of the drawing is not in accordance with 37 CFR 1.84(u)(1) {reproduced below}, 
Numbering of views.
(1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.
(2) Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters.

in that only a single figure has been filed.  See lines 9-11 on page 16 of the instant specification and the single drawing.  
 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 15-17 and 23-26 are rejected under 
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for optical isomers (see page 26 of the instant specification), does not reasonably provide enablement for all isomers.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
As stated in the MPEP 2164.01 (a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that 
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described.  They are:
     1. the nature of the invention,
     2. the state of the prior art,
     3. the predictability or lack thereof in the art,
     4. the amount of direction or guidance present,
     5. the presence or absence of working examples,
     6. the breadth of the claims,
     7. the quantity of experimentation needed, and
     8. the level of the skill in the art.

The Nature of the Invention
The instant invention is drawn to isomers of compounds of Formula (I).  
The State of the Prior Art
It is the state of the prior art that the term “isomer” found in the claims is defined as compounds that have the same molecular formula, but different structures. There are two types of isomers, 
 https://www2.chemistry.msu.edu/courses/cem251/SUM14MR/Structural_Description_of_a_Molecule.pdf (Dr. Rathke - Summer 2014).
The Level of Skill in the Art and the Predictability or lack thereof in the art
The level of skill of the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities.  There is no absolute predictability even in view of the seemingly high level of skill in the art.  Further, pharmaceutically active compounds have particular relationships between their specific chemical structures and the activity which they exhibit.  Compounds which are isomers may have materially different structures such that, even in compounds where there is a predictable relationship In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970). Each embodiment of a constitutional isomer, for example, must be supported by this invention in order to be enabled for the full range of isomers and mixtures of isomers of the compounds of formula (I). 
The Amount of Direction or Guidance Present
There is no direction or guidance present in the specification or working examples present in the specification that defines or relates to which kind of isomers of the claimed compounds of the instant invention are included and/or excluded.  There is no definition for the term "isomer" in the 
There are no working examples in the specification that show how to make or use any and all isomers, including constitutional isomers, of the instantly claimed compounds. The specification does not adequately enable a method of making all isomers of the compounds that the claims encompass, as defined in the instant specification. The specification has limited exemplification thereof and of the necessary starting materials, as discussed supra. 
As stated in Morton International Inc. v. Cardinal Chem, Co., 28 USPQ2d 1190:
[T]he specification purports to each, with over fifty examples, the preparation of the claimed compounds with the required connectivity. However... there is no evidence that such compounds exist... the examples of the patent do not produce the postulated compounds..., there is...no evidence that such compounds even exist.

The same circumstance is true here. 

The Breadth of the Claims
The instant breadth of the rejected claims is broader than the disclosure. Specifically, the use of the term “isomers” literally would include thousands or even millions of additional compounds covered by the claims’ scope that has the same molecular formula. In the absence of any guidance in the specification, nothing short of extensive synthesis and testing would be needed to determine if any such “isomeric” compound would have the activity needed to practice the invention.  
The quantity of experimentation needed to make and use all of the isomers encompassed by the claims would be an undue burden on one skilled in the chemical art, since the skilled artisan is given inadequate guidance for the reasons state above. Even with the undue burden of experimentation, there is no guarantee that one 
The Quantity of Experimentation Needed
Based on the unpredictable nature of the invention and the state of the prior art and the breadth of the claims, one of ordinary skill in the pertinent art would be burdened with undue experimentation to determine whether any and all isomers of compounds of the formula (I) would successfully act in the manner disclosed by the instant specification.
Further, for example, it could take one of ordinary skill in the art a lifetime of experimentation to determine all of the possible connectivities to produce compounds having the same molecular formulae but different structures and different methods of preparation.  Therefore, in view of the Wands factors discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to make and use the 
This rejection can be overcome by the deletion of “an isomer” from the claims.
	


Claim Interpretation
	The “intended use” language found in each of claims 16-26 has been evaluated to determine whether or not the intended use recitations are structural limitations or if the intended use recitations are only mere statements of purpose or use.  MPEP 2111.02.  It has been found in the instant case that the intended use language in each of instant claims 16-26 are not considered limitations and are of no significance to claim construction since the body of the claims describe structurally complete inventions such that deletion of the intended use language from each of claims 16-26 do not affect the structure of the claimed 





The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 3, 5, 7-13 and 15-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 2, 3, 10, 19, 20, 22, 25 and 26, the phrases “such as”, “e.g.”, “in particular”, “like”, “including”, “optionally including”, “including but not 
Claim 5 is confusing and therefore, indefinite because claim 5 defines Rc as representing H or F but then what follows is the confusing phrase “optionally H”.  The phrase “optionally H” is confusing since it is unclear if the Rc can represent F as well.  This rejection can be overcome by the deletion of the phrase “optionally H” in claim 5.  See claims 8-13 for same regarding the “optionally H” phrase.
Claim 7 is confusing and therefore, indefinite because claim 7 defines R5 as representing (CH2)p-phenyl where p is 0 or 1 but then the confusing phrase “optionally phenyl” is used.  The phrase “optionally phenyl” is confusing since it is unclear if the R5 can 
In claim 10 (line 2 of the claim), the phrase “optionally pyridine-3-yl” should be deleted because it is unclear whether the definition of the R1 variable is limited to specifically “pyridine-3-yl” in the claim.  See claim 12 (the R1 variable - two occurrences) for same.
In claim 10 (line 6 of the claim), the term “optionally” should be deleted because it is unclear whether the R1a substituent can be attached at the para-position.  See claim 11 (the R5 variable - two occurrences), claim 12 (the R1 and R5 variables) and claim 13 (the R5 variable) for same.
In claim 10 (line 12 of the claim), the phrase “optionally CRc” should be deleted because it is unclear whether the definition of the X variable is limited to specifically “CRc” in the claim.  See claims 11-13 for same.
c variable is limited to specifically “H or F” in the claim.  See claims 11-13 for same.
In claim 13 (line 4 of the claim), the phrase “optionally pyrazolyl, imidazolyl or thiophenyl” should be deleted because it is unclear whether the definition of the R1 variable is limited to these specific 5-membered heteroaryl rings.
In claim 15 (line 3 of the claim), the phrase “optionally a pharmaceutically acceptable salt thereof” should be deleted because it is unclear whether the product must be in the form of a pharmaceutically acceptable salt.  See claims 16, 17, and 23-26 for same. 
Claims 16 and 17 are indefinite because claims 16 and 17 use improper Markush language by stating “A product comprising”.

Claims 24-26 are confusing since these claims are directed to a compound but then the claims state “or a pharmaceutical composition thereof”.  Therefore, claims 24-26 are indefinite.   
Applicant is encourage to cancel claims 16-26. 


	

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claims 16-26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 16-26 fail to further limit claim 1 because claims 16-26 are deemed intended use of the claimed compounds. Recitation of the intended utility into the preamble of a compound claim which can otherwise stand alone is not considered a further limitation of the claim. In re Ridden, 318 F.2d 761, 138 USPQ 112 (C.C.P.A. 1963); In re Maeder, 337 F.2d 875, 143 USPQ 248 (C.C.P.A. 1964); In re Spada, 911 F2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990).  This rejection can be overcome by cancelling claims 16-26.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 1, 15-17 and 23-26 are rejected under 
35 U.S.C. 102(a)(1) as being anticipated by Gibson et al. {US Patent 8,410,134}.
	Gibson et al. disclose Bradykinin B2 receptor modulators of Example 287 (column 123), Example 331 (column 138), Example 356 (column 146) and Example 660 (column 247) as well as disclose pharmaceutical compositions comprising his compounds together with physiologically acceptable carriers or excipients and methods of using his compounds (column 10, lines 9-17; and column 9, lines 9-42),

    PNG
    media_image1.png
    327
    341
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    337
    334
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    337
    328
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    309
    293
    media_image4.png
    Greyscale
.
Applicant claims “isomers” of a compound of instant formula (I), 
    PNG
    media_image5.png
    217
    266
    media_image5.png
    Greyscale
,  in instant independent claim 1.  Grant and Hackh’s Chemical Dictionary defines “isomer” as a group of compounds having the identical molecular formula {MF} but differing in nature or sequence of bonding of their atoms.  
The above cited prior art to Gibson et al. disclose isomers of the compounds of instant formula I and are each embraced by the instant claimed invention.  For 

    PNG
    media_image5.png
    217
    266
    media_image5.png
    Greyscale

when A=tetrazolyl; 
R1=phenyl substituted with two (2) R1a substituents 
in the meta- and para-positions and 
each R1a=-OC1-alkyl; 
X=CRc and Rc=H; 
Rd=H; 
Re=H; 
R3 and R4 together with the carbon atom to which 
they are attached form a cyclopropyl (i.e., an 
unsubstituted C3-cycloalkyl); and 
R5=-(CH2)p-phenyl, p=zero, and the phenyl ring is 
substituted with one (1) chloro in the meta-
position (i.e., a halogen), 

OR -  
see instant Example 1 on page 197 of 
the instant specification (reproduced below), 


    PNG
    media_image6.png
    227
    638
    media_image6.png
    Greyscale
.
Each of the compounds cited above in Gibson et al. has the exact same molecular formula as instant Example 1.  Therefore, Gibson et al. anticipate the instant claimed invention.  
This rejection can be overcome by deleting “an isomer” from the claims or by replacing “an isomer” with “an optical isomer” (page 26, lines 9-23, of the instant specification).


Allowable Subject Matter
Claims 4, 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in 



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



June 15, 2021
Book XXVI, page 227